AMENDMENT TO THE ADMINISTRATIVE SERVICES AGREEMENT This AMENDMENT (the “Amendment”) is made as of June 1, 2012 (“Effective Date”) by and between each of the entities listed on Annex I to the Agreement (each a “Fund” and collectively, the “Funds”) and THE BANK OF NEW YORK MELLON (“BNYM-AIS”). BACKGROUND: A. The Funds and BNYM-AIS are parties to an Administrative Services Agreement dated as of August 26, 2010, as amended to date (the “Agreement”). B. The parties desire to clarify the remaining Funds listed on Annex I. C. The Funds and BNYM-AIS desire to amend the Agreement to accommodate the foregoing. D. This Background section is hereby incorporated by reference in and made a part of this Amendment. TERMS: Intending to be legally bound, the parties hereby agree that: 1. Annex I to the Agreement is hereby deleted in its entirety and is amended and restated as attached hereto. 2. Miscellaneous. (a) Capitalized terms not defined in this Amendment have their respective meanings as defined in the Agreement. (b) As hereby amended and supplemented, the Agreement shall remain in full force and effect.In the event of a conflict between the terms hereof and the Agreement, this Amendment shall control. (c) This Amendment may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. The facsimile signature of any party to this Amendment shall constitute the valid and binding execution hereof by such party. (d) This Amendment shall be governed by the laws of the State of Delaware, without regard to its principles of conflicts of laws. 1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by their duly authorized officers, as of the day and year first above written. THE BANK OF NEW YORK MELLON /s/ Lisa Rosen By:Lisa Rosen Title: Managing Director EACH FUND LISTED ON ANNEX I /s/ Michael Roman By:Michael Roman Title:Vice President 2 ANNEX I Fund Name: Form of Organization: ASGI AGILITY INCOME FUND DELAWARE BUSINESS TRUST ASGI CORBIN MULTI-STRATEGY FUND LLC DELAWARE LIMITED LIABILITY COMPANY ASGI AURORA OPPORTUNITIES FUND LLC DELAWARE LIMITED LIABILITY COMPANY ASGI MESIROW INSIGHT FUND, LLC (formerly WELLS FARGO MULTI-STRATEGY 100 MASTER FUND I, LLC) DELAWARE LIMITED LIABILITY COMPANY ASGI SPECIAL ASSET HOLDINGS, INC. DELAWARE CORPORATION 3
